Title: May [1762]
From: Washington, George
To: 




3. Mr. Daingerfields Negro Bricklayer Guy came here to work.


   
   Three William Daingerfields were living in Virginia in 1762, all of whom GW knew. Col. William Daingerfield (d. 1769), of Greenfield, Essex County, whom GW had visited in 1752 as he was traveling home from Barbados, had a son and a nephew, both named William. The son William Daingerfield (d. 1781), of Coventry and Fredericksburg, Spotsylvania County, had served with GW as ensign and lieutenant in the Virginia Regiment and continued in service until the regiment was disbanded in 1762. The nephew William Daingerfield (d. 1783), of New Kent, was a first cousin to Burwell Bassett and lived in the Eltham neighborhood until about 1770, when he removed to Belvidera, just south of Fredericksburg (see RILEY [1]Edward Miles Riley, ed. The Journal of John Harrower: An Indentured Servant in the Colony of Virginia, 1773-1776. Williamsburg, Va., 1963., 172). GW hired Guy

for £30 per year plus room and board and billed Daingerfield for Guy’s clothing. Guy remained in GW’s service until Oct. 1763.



 


4. Finished Planting Corn at all Places.
 


10. Counted the Tobo. Gd. at Doeg Run Qr. as follows—viz.—of


Cowpen Ground
7500



Dungd Gd. in Peach Orchard
3100



Ditto in Apple Orchard
3500





14,100


New ground
12500



Old Ground J. Gists adjg.
10700



large Cut by Corn field fence
22000



Middle Cut adjoing.
9200



Small Cut next Woods Do.
4500



round New Tobo. House
8600



Branch between Jno. Gists old Gd. So. side Plann.

13,000




   
   John Gist (d. 1778) was a planter who for many years had rented 106 acres on the east side of Dogue Run from Sampson Darrell—land that came under GW’s ownership after his purchase of 500 acres from Darrell in 1757. Gist continued to rent his quarter from GW until 12 Aug. 1760, when GW bought out his lease for £30 (deed of Gist to GW, PHi: Gratz Collection: General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 84). Gist apparently moved to Loudoun County.



 


11. Told my Sheep as follows—viz. & Cut & Markd


Ewes in all
104
Ewe Lambs
38


Weather’s Do.
29
left for Ram’s
4


Ram’s
6
Weather’s
8



139
left for killing
16





66


Note. The above Includes falling Sheep Ewes & Lambs.
Put 31 hides in Soak for Tanning.
Guy began the Garden Wall, after having built an Oven in the Kitchen, laid the hearth, & repaird the back.
Brought 5 Cows & Calves from Muddy hole.
 


13. Got a Cask of Leith Ale from Mr. Marshall Piscatwy. Agreed to do Mr. Bells Work for £59.


   
   Marshall is probably James Marshall, who owned or managed a “Public House of Entertainment” in Piscataway in 1761 (Md. Gaz., 23 April 1761). Piscataway is on Piscataway Creek in Prince George’s County, Md., almost directly across the Potomac from Mount Vernon. At this time it was a

thriving town made up largely of Scottish merchants engaged in the tobacco trade.


   
   
   mr. bells work: On 15 Aug. 1763 GW received £41 15s. 8d. from “Mr. Josias Bell for Carpenters w[ork]” (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 166). Most of GW’s carpenters were involved in this work during the summer of 1762 (see entries for 28 June, 19 July, 27 July, and 29 July 1762). Bell was probably Josias Beall (born c.1725) of Prince George’s County, Md.



 


15. 6 Cows & Calves from S. Johnson. 3 Do. 2 Do. from C.
 


22. Young Countiss & black Mare Covered by Alexanders Ho[rse].


   
   Alexander is probably Robert Alexander, son of Col. Gerard Alexander and his wife Mary Dent Alexander. It is probable that GW sent some of his mares to Alexander’s nearby plantation to be bred, possibly to an English stallion which he had previously sold to Alexander (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 96).



 


28. Planted abt. 50, or 60,000—being the first—Tobo. put in. Roan’s bay & sorrel covered by Mr. Rozers Traveller. English bay & black covered by Aeriel.


   
   Roan may have been John Roan, overseer of Claiborne’s, the Custis dower plantation in King William County.



   
   Ariel was a thoroughbred black stallion from the famous Belair stables in Prince George’s County, Md. In 1762 he was standing at William Digges’s plantation (BELAIR STUDFairfax Harrison. The Belair Stud, 1747–1761. Richmond, Va., 1929., 56).



   
   Henry Rozer or Rozier (born c.1725), of Prince George’s County, Md., lived at Notley Hall, nearly opposite Alexandria (BROWNEFairfax Harrison, ed. “With Braddock’s Army: Mrs. Browne’s Diary in Virginia and Maryland.” Virginia Magazine of History and Biography 32 (1924): 305–20., 309; BRUMBAUGHGaius Marcus Brumbaugh. Maryland Records: Colonial, Revolutionary, County and Church, from Original Sources. 2 vols. 1915 and 1928. Reprint. Baltimore, 1975., 1:85). The previous spring he had advertised in the Maryland Gazette: “young traveller, now in the Possession of Mr. Henry Rozer, in Prince-George’s County, Covers Mares at Two Guineas. He is Five Years old, full Sixteen Hands and an Inch high, was bred by Col. Tasker, got by Mr. Moreton’s traveller in Virginia, and came out of MISS COLVILL” (2 April 1761).



 


30. Chesnut Mare covered by Alexrs. H[orse] Countis & blk. refused.
Roan Mare & old black coverd by McCartys horse.


   
   Capt. Daniel McCarty (d. 1792) of Mount Air charged GW £3 for “the use of your Horse to 4 Mares” (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 82).



 


31. White Mare & Rankin covered by Do.
